Name: Commission Regulation (EC) No 2369/96 of 12 December 1996 opening and providing for the administration of a Community tariff quota for 10 000 tonnes of oat grains otherwise worked falling within CN codes 1104 22 92 and 1104 22 99
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|31996R2369Commission Regulation (EC) No 2369/96 of 12 December 1996 opening and providing for the administration of a Community tariff quota for 10 000 tonnes of oat grains otherwise worked falling within CN codes 1104 22 92 and 1104 22 99 Official Journal L 323 , 13/12/1996 P. 0008 - 0011COMMISSION REGULATION (EC) No 2369/96 of 12 December 1996 opening and providing for the administration of a Community tariff quota for 10 000 tonnes of oat grains otherwise worked falling within CN codes 1104 22 92 and 1104 22 99THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV. 6 negotiations (1), and in particular Article 1 thereof,Whereas the Community, for the purposes of the WTO, undertook to establish, per marketing year and from 1 January 1996, a tariff quota at zero duty for 10 000 tonnes of oat grains otherwise worked falling within CN codes 1104 22 92 an 1104 22 99;Whereas these imports are subject to the presentation of import licences; whereas the conditions governing the issue of such licences should be specified;Whereas adequate management of imports requires the establishment of a system of securities; whereas, in view of the likelihood of speculation inherent in the system on account of the exemption from payment of the duty, access to the imports in question should be limited to those operators who have lodged a security for importation, who supply proof that they have exercised a commercial activity in the cereals sector for at least 12 months and who are registered in the Member State in which the application is submitted,Whereas special provisions governing the organization of imports, and in particular those relating to notices concerning import licence applications will be adopted in accordance with the procedure laid down in Article 23 of Council Regulation (EEC) No 1766/92 (2), as last amended by Commission Regulation (EC) No 923/96 (3);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The import per marketing year of 10 000 tonnes of oat grains otherwise worked falling within CN codes 1104 22 92 and 1104 22 99, benefiting from a zero rate of import duty, shall be subject to an import licence issued in accordance with the provisions of this Regulation.However, for the 1995/96 marketing year, the maximum quantity to be imported shall be 5 000 tonnes.Article 2 1. An application for an import licence in respect of the quantity stated in Article 1 shall be admissible subject to the following conditions:(a) the application shall relate to a maximum of 350 tonnes of oats to be imported;(b) where the application is submitted by an agent, it shall contain the name and address of the operator;(c) the application shall be accompanied by:- proof that the applicant is a natural or legal person who has exercised a commercial activity in the cereals sector for at least 12 months and is registered in the Member State in which the application is submitted,- proof that a security of ECU 5 per tonne has been lodged with the competent authority of the Member State concerned, the security serving to establish the applicant's good faith,- a written statement by the applicant certifying that he has submitted only one application. Where the applicant submits more than one application for an import licence in respect of the same product, all such applications shall be inadmissible.However, applications for import licences for oat grains otherwise worked submitted between 1 January 1996 and the date of entry into force of this Regulation shall be considered as having been submitted under this Regulation. To this end, Member States shall forward information as to the quantities specified in the applications for import licences for oat grains otherwise worked falling under the CN codes referred to in Article 1 submitted during that period to the Commission by telex, fax or telegram within 15 days of the date of the entry into force of this Regulation. On the basis of the quantities notified in this way, the Commission shall, where appropriate, apply the second subparagraph of Article 3 (3).2. An application may not be withdrawn.Article 3 1. Applications for import licences for oat grains otherwise worked falling within CN codes 1104 22 92 and 1104 22 99 shall be submitted to the competent authorities of any Member State on the second working Monday of each month up to 1 p.m. (Brussels time). A quantity of 1 000 tonnes shall, to this end, be available in respect of each month until the quantities referred to in Article 1 are used up. Quantities not used in the course of one month shall be carried forward to the following month until the end of each marketing year.2. Member States shall notify to the Commission, in accordance with the model set out in Annex I to this Regulation, by telex, fax or telegram, within two working days of the closing date for the submission of applications:- the number of admissible applications submitted, even where that number is zero,- the quantity of oats in respect of which applications for licences have been submitted,- the names and addresses of the applicants.3. Within three working days of the time limit for notification referred to in paragraph 2, the Commission shall inform the Member States whether or not the licences may be issued for the total quantities in respect of each product for which applications were submitted. Where such quantity exceeds the quantity of product to be imported over the period considered, the Commission shall notify the Member States of the reduction or reductions which they will have to apply, when issuing the licences, to the quantities for which applications were submitted.If the applications for import licences submitted between 1 January 1996 and the date of entry into force of this Regulation and the licences issued over that same period, notified to the Commission pursuant to the second subparagraph of Article 2 (1), exceed the quantity specified in Article 1, the Commission shall apply a reduction coefficient to the quantities to which each of those applications or licences relates.In the case of licences already issued, the resulting quantity shall be multiplied by the reduced duty referred to in Article 1, and the balance remaining up to the quantity for which the licence had been issued shall be subject to the import duty in force on the date the customs formalities were completed. The authority responsible for the issue of the import licences in the Member State issuing those licences shall, at the request of the operator concerned, issue a certificate in accordance with the model set out in Annex II, specifying the quantity qualifying for repayment of the duty, in accordance with Article 880 of Commission Regulation (EEC) No 2454/93 (4). The operator concerned may, on the strength of that certificate, apply to the customs office where release for free circulation was or will be effected for repayment of the duty paid, in accordance with Articles 877 to 881 of Regulation (EEC) No 2454/93.4. Import licences shall be issued as soon as possible after the Commission's notification to the Member States referred to in paragraph 3, and in any event within three working days.Notwithstanding Article 6 of Commission Regulation (EC) No 1162/95 (5), the period of validity of licences for oat grains otherwise worked issued as part of the present quota shall be 45 days.Article 4 An import licence shall contain the following entries and shall be subject to the following conditions:- in boxes 7 and 8 the country of provenance and the country of origin of the product in question shall be mentioned respectively,- in boxes 7 and 8 the entry 'yes` must be marked with a cross,- notwithstanding Article 8 (4) of Commission Regulation (EEC) No 3719/88 (6), the quantity released for free circulation may not exceed that indicated in boxes 17 and 18, and the number 0 must therefore be entered in box 19,- in box 20, one of the following entries shall be made:- Reglamento (CE) n ° 2369/96- Forordning (EF) nr. 2369/96- Verordnung (EG) Nr. 2369/96- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2369/96- Regulation (EC) No 2369/96- RÃ ¨glement (CE) n ° 2369/96- Regolamento (CE) n. 2369/96- Verordening (EG) nr. 2369/96- Regulamento (CE) n º 2369/96- Asetus (EY) N:o 2369/96- FÃ ¶rordning (EG) nr 2369/96,- in box 24, one of the following entries shall be made:- Derecho cero. Contingente arancelario de granos de avena trabajados de otra forma de los cÃ ³digos NC 1104 22 92 y 1104 22 99- Toldfritagelse. Toldkontingent for havrekerner, bearbejdet pÃ ¥ anden mÃ ¥de, i KN-kode 1104 22 92 og 1104 22 99- Nullsatz. Zollkontingent fÃ ¼r anders bearbeiteten Hafer der KN-Codes 1104 22 92 und 1104 22 99- Ã Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ¬Ã §Ã ¤Ã Ã ­. Ã Ã ¡Ã ³Ã ¬Ã ¯Ã «Ã ¯Ã £Ã ©Ã ªÃ  Ã °Ã ¯Ã ³Ã ¼Ã ³Ã ´Ã ¹Ã ³Ã § Ã ³Ã °Ã ¼Ã ±Ã ¹Ã ­ Ã ¢Ã ±Ã ¾Ã ¬Ã §Ã ² Ã ¡Ã «Ã «Ã ©Ã ¾Ã ² Ã ¥Ã °Ã ¥Ã ®Ã ¥Ã ±Ã £Ã ¡Ã ³Ã ¬Ã Ã ­Ã ¹Ã ­ Ã ´Ã ¹Ã ­ Ã ªÃ ¹Ã ¤Ã ©Ã ªÃ ¾Ã ­ Ã Ã  1104 22 92 Ã ªÃ ¡Ã © 1104 22 99- Zero duty. Tariff quota for oats grains otherwise worked falling within CN codes 1104 22 92 and 1104 22 99- Droit zÃ ©ro. Contingent tarifaire de grains d'avoine autrement travaillÃ ©s des codes NC 1104 22 92 et 1104 22 99- Dazio zero. Contingente tariffario di cereali di avena altrimenti lavorati dei codici NC 1104 22 92 e 1104 22 99- Nulrecht. Tariefcontingent voor op andere wijze bewerkte haver van de GN-codes 1104 22 92 en 1104 22 99- Direito igual a zero. Contingente pautal de grÃ £os de aveia trabalhados de outro modo, dos cÃ ³digos NC 1104 22 92 e 1104 22 99- Tulliton. CN-koodeihin 1104 22 92 ja 1104 22 99 kuuluvien muulla tavoin kÃ ¤siteltyjen kauranjyvien kiintiÃ ¶- Tullsats 0. Tullkvot fÃ ¶r korn av havre bearbetad pÃ ¥ annat sÃ ¤tt med KN-nummer 1104 22 92 och 1104 22 99.- notwithstanding Regulation (EEC) No 3719/88, the rights arising from the licence shall not be transmissible.Article 5 The good faith security referred to in the second indent of Article 2 (1) (c) shall be released on the issue of the licence.Article 6 1. Member states shall notify the Commission by telex, fax or telegram:(a) within two working days of the issue of the licence, of the quantity of each product in respect of which licences have been issued, the issue dates, the countries of origin and provenance of the product and the names and addresses of the licence holders, and(b) at the latest on the last working day of each month following that in which the product was released for free circulation, of the details referred to in (a) and the quantity of product released for free circulation broken down by country of origin.2. The forwarding of the information referred to in paragraph 1 shall be obligatory even where an application has not been submitted, a licence has not been issued and importation has not taken place.Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 181, 1. 7. 1992, p. 21.(3) OJ No L 126, 24. 5. 1996, p. 37.(4) OJ No L 253, 11. 10. 1993, p. 1.(5) OJ No L 117, 24. 5. 1995, p. 2.(6) OJ No L 331, 2. 12. 1988, p. 1.ANNEX I >START OF GRAPHIC>Model for the forwarding of information referred to in Article 3 (2)Application NoQuantityApplicantAddressTotal quantity >END OF GRAPHIC>ANNEX II >START OF GRAPHIC>Model of certificate referred to in Article 3 (3)Reference import licence No:Holder: (name, full address and Member State)Body issuing the extract: (name and address)Rights transmitted to:Quantity in respect of which repayment may be applied for, in accordance with Regulation (EC) No 2369/96: (quantity in kg)(Date and signature)>END OF GRAPHIC>